Case 1:19-Cv-01275 Document 2 Filed 02/11/19 Page 1 of 2
ClVlL COVER SHEET
The JS-44 civll cov01 sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or

other papers as required by lew, except as provided by local rules of court. This fon'n. approved by the Judicial Conference of the
Unitecl States in September 1974, is required for use of the C|erk of Court lot the purpose of initiating the civil docket sheet_

JS 44C/SDNY
RE\/. DE/O‘lf‘l?

F'LA|NT|FFS

DEFENDANTS
Kristen Rogers

Celgene Corporation. et el

ATTORNEYS (F|RM NAME, ADDRESS. AND TELEPHONE NUMBER
Monteverde & Associates PC

350 F'lfth Avenue, Suite 4405, New York, NY 10118
Te|.: (212} 971-1341

A'l“roRNEYS 11F KNOWN}

CAUSE OF ACT|ON (ClTE THE U.S. CIV|L STATUTE UNDER WH|CH YOU ARE F|L|NG AND WR|TE A BR|EF STATEMENT OF CAUSE)
(DO NOT C|TE JUR|SD|CT|ONAL STATUTES UNLESS DlVERS|TY)

15 U.S.C. §§ 7Bn(a), 78t(a). Vlo|atione of Sections 14(a) and 20(a) of the Securities Exchange Act of 1934.

Judge Previous|y Assigned
Has this action, case, or proceeding, or one essentially the same been previously filed in SDNY at any time? No .Yes |:|

|f yes, was this case Vol. |:| |nvol. |:] Dismissed. No \:] Yes |:| |f yes, give date & Case No.
ls mrs 1110 1N1'511NA110NAL ARllrnrmoN cAsE'r No \:l Yes |:l
(Pr_AcE AN 1111 rN oNE Box oNLY) NATURE OF SU|T
ToRTs Ac'rlons uNoER s'rArurEs
common PEReoNAL m.runv PERsoNAL maunv FoRFErruRErPENALTv emanuech owen sTAruTEs
1 1307 11000111041151
1 1 110 mauRAncE 1 1 3104101=111~5 PHARMACEUTFCAL PERSONAL 1 1525 13qu RELATED 1 1422 APFEAL l 1375 F'°`"sE C"A'MS
1 1 120 MAR:NE 1 1315A1RPLANE Pnoouc'r rNJuRv/PRoDucT 1_1AelLiTv SE|ZURE OF PROPERTY 20 usc 150 l 1376 QU' TAM
1 1 130 14111.014 1101 1_1A011_1TY 1 1 1105 PERsoNAL imuRv 21 USC 881 1 1423 wsz-loRAwAL 1 1400 57an
1 1 140 NEeo~nAei.E 1 1320 AssAuLT. LleEL 0 PRoouoT 1_1Ae11.11v [ 1690 OTHER 20 usc 157 REAPPoRnoNMENT
insrnumem sLAnoER 1 1300 Aseesros PERsoNAL 1 1410 ANTrTRusT
1 1 150 REcovERY oF 1 1330 l=EoEnAL 1NJuRY PRooucT 1 1430 041.11<0 a. eANi<lNe
OVERPAYMENT & EMPLOVERS' L|AB|L|T\’ PROPERTY RlGHTS [ ]450 COMMERCE
51~.11=0000~10~1 1_10011_17~7 1 1400 DEPoRTAnoN
or= JquMENT 1 1340 MARmE PERsoNAL PRoPERrv 1 1020 copvnioi-lrs 1 1470 RACKETEER 1NF1_u-
1 1 151 ME€§ARE AcT 1 1345 MARmE PRooucT 1 1030 PATENT 1511ch 0 coRRuw
1 1 152 ne vEnY oF LrAelLiTv 1 1 370 oTHER FRAuo oReAmzATloN ncr
DEFAL|LTED [ 1350 MOTOR VEH|cLE [ 1371 TRuTH m LEND|NG 1 1035 PATEN'r-Aeeeevmeo NEw oeuo 0P1=1_1c.01101~.1 (R|CO}
sTuDENT LOANS 1 1055 MoToR vEchLE [ 1840 TRADEMARK 1 1400 coNsulleR cREDlT
(Excl_ vETERANs1 PRooucT 1_01011_17\7 soclAr_ secunrrv 1 1490 cAeLErsATEr_l_nE rv
1 1 153 REcovERY oF 1 1300 011-len PERSONAL
ovERPAvMENT imuRv 1 1300 oTHER PERSONAL mann 1 1001 1410 113051=11 1,,1 050 secunmes.'
o1= vETERAN's 1 1302 F-ERsoNAL 1NJuRY - PRoPERTv oAMAcE 1 1002 01_001< LuNe 10231 coMMoomEsr
BENEF;TS 1150 MALPRAcncE 1 1005 PRoPERTY DAMAGE 1 1710 FA\R mason 1 1003 o1wcro:ww 1405(0)) ExcHANeE
1 1 100 07001<1-101_05110 FRooucT 1_10011_17\' srANoARpe Acr 1 1 004 0510 7111_5 xvi
sons 1 1720 meonrmem 1 1005 001 14001011
1 1190 011-1512 PalsoNER PE'rrrloNs RELAnoNs 1 1000 orHER sumron
coNTRAcT 1 1463 ALlEN DETA|NEE [ 1740 RAll_vav LABOR ncr ACT|GNS
1 1195 coNTRAcT 1 1510 Monons 70 [ l 751 FAM"_, MED,CA,_ FEoERAL 'rAx suits 1 1091 Aomcui_ruRAL 14075
PRooucT Acnous unosR srATu'rEs vAcATe sEN'rENcE LEAVE ACT (FMLN
1.10011_17~7 20 usc 2200 1 1 070 TAxEs 10.0, 010101111 01
1 1 190 FRANcH\sE clvn. Riems 1 1 530 HABEA.s coRPus 1 1700 oTHER upon 0515000011 1 1 893 ENV|RONMEMAL
1 1535 penn-1 PENALW 11110..471001 1 1071 ins.mmo PARTY ERS
l 1

1 ]440 OTHER ClV|L RIGHTS
(Non-Prlsoner)

540 MANDAMUS & OTHER f ]7'51 EMPL RET |NG

SECUR|TY ACT (ER|SA)

26 USC 7609

MA`|'|'
[ 1895 FREEDOM DF
|NFORMAT|ON ACT

neru. PRoPERTv 1 1 000 AneiTRATloN
[ 1441 VOT|NG 'M""GRM'°N 1 1 099 AoMlmsrnAnvE
1 1210 LAND 1 1442 EMPLovMENT Pmsonen clvn_ mears malle OR
CONDEMNATION [ ] 443 HOUS|NGIl 1 1452 NATuRAL|ZAT|ON PRDCEDURE ACT
l l 220 FORECLOSURE [ 1445 :§§£Y&D$'TTISNS 1 1550 c1v11. RiGHTs APPucATloN AF'PEA'- OF AGENCY DEC'S'ON
1 1230 RENT LEASE 0 1 1555 PRlsoN coNornoN 1 1405 oTHeR inman/nmu
EJECTMENT D'SAB'L'T'ES - 1 1 500 clvlL oeTNNEE AcTioNs H:‘FT“;§$:$J‘TTET'ONAL'TY OF
1 1240 ToRTS To LANo EMPLOYMENT coNDlTIQNS ol= coNFlNEMENT
1 1245 TORT pRQDUCT 1 1445 AMEP.chNs wer
L|AB"_|TY DlSAB|l_|T|ES -OTHER
1 1200 ALL owen l 1448 EDUCAT|ON
REAL PRoPERTv

Check r'f demanded in comprar'nt:

 

CHECK |F TH|S |S ACLASS ACTION
UNDER F.R.C.P. 23

 

 

 

DEMAND $ OTHER

Check YES only if demanded in complaint
JURY DEMAND: l:lYES I:NO

DO YOU CLA|M TH|S CASE lS RELATED TO A C|VlL CASE NOW PENDING lN S.D.N.Y.

AS DEF|NED B¥ LOCAL RULE FOR D|V|SION OF BUS|NESS 13?

|F SO, STATE:
J UDGE

 

DOCKET NUMBER

NOTE: You must also submit at the time of filing the Statement of Re|aledness form (Forrn |H-32).

Case 1:19-Cv-Ol275 Document 2 Filed 02/11/19 Page 2 of 2

(F’LACEAN X l'N ONE BOX ONLY) OR|G|N
1 Ol`igll'lfl[ Removed from Remanded 4 Reinstmed or 5 Transferred from N_|l_l"idi_smct 7 APPEB| 10 DiSiFin
P d‘ 2 3 f 3 e - D- t- 1 Litigatlon Judge from
r°cee mg State C°U" ';;;\e"ate Reopened ( p °'fy ls r'c) (Transferred) Magistrate Judge

i:i a. all panies represented good
|:| 8 Murudismct Licigauen wired File)
[:] b_ At least one party

is pro se.
(PLACE AN X lN ONE BOX ONl-Y? BASIS OF JURlSchTlON rF orvERsiT‘/, rNDrcA TE
|:l 1 u.s. PLAINTIFF 1] 2 u.s. oEFENoANT [X] 3 FEDERAL ouEsTloN |:14 orvERslTY CrTrZENsH.'P BELOW,

(U.S. NOT A PARTY)

C|T|ZENSH|P OF PRlNC|PAL PART|ES (FOR DlVERS|TY CASES ONLY)

(Plaoe an [X] in one box for Plaintiff and one box for Defendant)

PTF oEF P'rF oEF PTF DEF

clleEN oF THls sTATE 1 1 1 1 1 1 ci'anN oR suBJECT oF A 1 131 13 lNcoRPoRATEo and PRlNClPAL PLACE 1 15 1 15
FoREloN couNTRv oF eustNEss 1N ANOTHER sTATE

cszN or= ANOTHER sTATE 1 12 1 12 lNcoRPoRATEo oerNclPAL PLAcE 1 141 14 FoRElGN NATioN 1 10 1 10

OF BUS|NESS |N TH|S STATE

PLAlNTlFF(S) ADDRESS(ES) AND COUNTY(|ES)

DEFENDANT(S) ADDRESS(ES) AND COUNTY(|ES)

DEFENDANT(S) ADDRESS UNKNOWN

REPRESENTAT|ON lS HEREEY MADE THAT. AT TH|S TleE, | HAVE BEEN UNABLE, W|TH REASONABLE D|L|GENCEl TO ASCERTA|N
THE RES|DENCE ADDRESSES OF THE FOLLOW|NG DEFENDANTS:

COURTHOUSE ASS|GNMENT
l hereby certify that thi ase should be assigned to the courthouse indicated below pursuant to Loca| Ru|e for Divislon of Business 18, 20 or 21.
l

 
 
    

check one: THlS |GNED TO: |:| WH|TE PLA|NS \X| N|ANHATTAN
. !. _
oATE 211 112019 $:'|GNATURE OF AT[ORNE\, OF RECORD ,[01;)11.'1`|1;1120 70 PRAc'ncE 1N wis olsTRlcT
f 114 YEs 1oATE AoMlTrED Mo.January Yr. 2007 1
RECElPT # -` Attorney Bar Code #JN|-a‘\ag

N|agistrate Judge is to be designated by the C|erk of the Court.
Magistrate Judge is so Designated.

Ruby J. Krajicl_<, C|erk of Court by Deputy Clerk, DATED

UN|TED STATES D|STR|CT COURT (NEW YORK SOUTHERN)

j

